 Case 3:19-cv-02911-X-BN Document 35 Filed 05/26/20         Page 1 of 4 PageID 362



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

CARLINE MERISIER,                         §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §          No. 3:19-cv-2911-X-BN
                                          §
JOHNSON COUNTY, TEXAS, ET AL.,            §
                                          §
             Defendants.                  §

     MEMORANDUM OPINION AND ORDER ON MOTIONS FOR LEAVE

      Through an amended complaint filed December 19, 2019, Plaintiff Carline

Merisier, proceeding pro se, alleges a series of claims stemming from at least two

arrests years apart. See Dkt. No. 5. Merisier’s case has been referred to the

undersigned United States magistrate judge under 28 U.S.C. § 636(b) and a standing

order of reference from United States District Judge Brantley Starr.

      On May 1, 2020, Defendants Johnson County, Texas; Bill Moore; Stuart

Madison; and Jeffrey Acklen (the “Johnson County Defendants”) moved to dismiss

Merisier’s claims against them under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6), asserting that she lacks standing and that she has failed to state a claim

upon which relief can be granted. See Dkt. No. 20.

      Merisier now moves for leave to extend the deadline to amend her complaint

as a matter of course in response to the Johnson County Defendants’ motion to

dismiss, the deadline to do so she contends is May 22, 2020 – 21 days after the filing

of the motion to dismiss. See Dkt. No. 32; see, e.g., id., ¶ 5 (“Having reviewed
 Case 3:19-cv-02911-X-BN Document 35 Filed 05/26/20           Page 2 of 4 PageID 363



Defendants’ motion to dismiss and acquired discoveries, Plaintiff has decided to

amend the operative complaint as of right.” (citing FED. R. CIV. P. 15(a)(1)(B))).

      Federal Rule of Civil Procedure 15(a)(1) provides that “[a] party may amend

its pleading once as a matter of course within (A) 21 days after serving it, or (B) if the

pleading is one to which a responsive pleading is required, 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

whichever is earlier.” Id. (emphasis added).

      Merisier already exercised her right to timely amend her complaint “once as a

matter of course,” when she filed her amended complaint on December 19, 2019, see

Dkt. No. 5, within 21 days of her filing the initial complaint, on December 10, 2019,

see Dkt. No. 3. And the Johnson County Defendants’ filing a motion to dismiss the

amended complaint does not revive Merisier’s right to amend her complaint “once as

a matter of course.”

      “Once means once.” Logue v. Patient First Corp., 246 F. Supp. 3d 1124, 1127

(D. Md. 2017); see id. at 1126-27 (“Under Plaintiffs’ preferred interpretation, in a

multi-defendant case such as this, any time any defendant were to file either an

answer or a Rule 12 motion to dismiss, Plaintiffs would have a new opportunity to

amend their pleading ‘once as a matter of course.’ The Court emphasizes the last

phrase of Rule 15(a)(1)(B): ‘whichever is earlier.’ The singular nature of that phrase

reinforces the leading phrase, “A party may amend its pleading once as a matter of

course ...,” to mean only one opportunity is afforded by Rule 15 to amend any pleading

as a matter of course. … Here, SurgCenter of Bel Air filed its answer on January 4,


                                          -2-
 Case 3:19-cv-02911-X-BN Document 35 Filed 05/26/20          Page 3 of 4 PageID 364



2017. Within 21 days, on January 11, 2017, Plaintiff Matthew Logue (then, the only

Plaintiff in the case) filed his amended complaint, which, as previously noted, only

corrected the name of one of the Defendants. That filing constituted the one and only

amendment to the complaint as a matter of course under Rule 15(a)(1)(B).” (citations

omitted)).

      The Court therefore DENIES the motion for leave to extend the deadline to file

a second amended complaint as of course [Dkt. No. 32].

      Merisier, who paid the fee to file this action, also moves for leave to extend the

deadline to effect service on Defendant Zachary T. Jones. See Dkt. No. 33.

      Jones was named as a defendant in the initial complaint filed on December 10,

2019. See Dkt. No. 3, ¶ 11. As such, under Federal Rule of Civil Procedure 4(m),

Merisier’s deadline to effect service on Jones was 90 days later – March 9, 2020.

      Merisier represents that she has “diligently” attempted to serve Jones. E.g.,

Dkt. No. 33 at 3 (“Following the filing of this action, Plaintiff perfected service on

most of the named Defendants and has neither repeatedly failed to cure any service

defects nor been laxed in serving them. Plaintiff has attempted – diligently so – to

serve Defendant Jones. However, Plaintiff has been unsuccessful due to the reasons

laid out [previously]); see also id., ¶¶ 1-8 & Ex. A.

      But Merisier waited until February 25, 2020 to obtain summonses. See id., ¶

2; Dkt. No. 8. And, once she had trouble serving Jones, she waited until March 10 –

after the 90-day deadline – to retain a constable to effect services on Jones. See Dkt.

33, ¶ 3. Since then, however, her motion and the attached affidavit of attempted


                                           -3-
 Case 3:19-cv-02911-X-BN Document 35 Filed 05/26/20         Page 4 of 4 PageID 365



personal service from the assigned constable show that, particularly given her pro se

status, Merisier has established (1) good cause for the failure to timely and properly

effect service on Jones and (2) good cause for the Court to extend the time to effect

service on Jones, especially considering the exigencies caused by the COVID-19

pandemic. See, e.g., id., ¶¶ 4 & 5 (“Plaintiff continually kept in contact with the

constable office to ensure Defendant Jones was timely served. Unfortunately,

sometime in March, upon contacting the constable, Plaintiff was informed that the

constable office was no longer processing services of summons and complaints due to

the COVID-19 pandemic. The constable’s office recently resumed its process serving

services. And as evidenced by the attached affidavit from Chief Deputy Constable

Jerry Robinson … , service was attempted on Defendant Jones three times this month

alone, but to no avail.” (citation omitted)).

      The Court therefore GRANTS the motion for leave to extend the time to effect

service on Defendant Zachary T. Jones [Dkt. No. 33] to the extent that the Court

EXTENDS that deadline to June 25, 2020.

      SO ORDERED.

      DATED: May 26, 2020



                                         ________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE




                                           -4-
